Exhibit 10.28
Group 1 Automotive, Inc.
Summary of Non-Employee Director Compensation
Effective January 1, 2011

              Amount
Annual Retainer1:
       
Cash
  $ 35,000  
Stock2
    95,000  
 
       
Additional Annual Retainers:
       
Non-Executive Chairman of the Board
    100,000  
Audit Committee Chair
    25,000  
Compensation Committee Chair
    15,000  
All Other Committee Chairs
    10,000  
 
       
Meeting Fees3:
       
Board
    2,500  
Audit Committee
    2,500  
Non-Audit Committee
    1,500  
 
       
Vehicle Stipend
    17,600  

 

1.   Payable in quarterly installments.   2.   Granted under Group 1 Automotive,
Inc. 2007 Long Term Incentive Plan; valued at the date of grant.   3.  
Abbreviated meetings, as determined at the discretion of the chair, will result
in the payment of one-half of the regular fees for the meeting.

Summary of Director
Stock Ownership Guidelines
Approved November 2009
Directors are required to maintain ownership of a minimum of 10,000 shares of
Group 1 Automotive, Inc.’s common stock. The minimum ownership requirement must
be achieved within five years of election to the Board of Directors. Restricted
stock granted to directors as part of the annual retainer counts toward the
minimum ownership requirement without regard to the vesting or other liquidity
provisions related thereto.

 